Title: To Benjamin Franklin from Richard Harrison, 10 August 1779
From: Harrison, Richard
To: Franklin, Benjamin


Sir
Amsterdam Augt. 10. 1779.
When the inclosed was put under my care I promised myself the Honor of conveying it to you long before this. But an accident which obliged me to take a circuitous Voyage by the West-Indies, prevented, & will, I trust, be a sufficient Excuse for the length of time it has been on it’s way.
I have the Honor to be most respectfully Sir Yr Excellency’s obt. & very hble. servt.
Rd. Harrison
 
Notation: Rd. harrison 10. aout 1779.
